Citation Nr: 0819443	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plasmacytoma of the 
left sinus cavity, including as a result of asbestos 
exposure.

2.  Entitlement to service connection for plasmacytoma of the 
left submandible, including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1951 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in February 2008.  A transcript 
of the hearing is in the claims folder.


FINDINGS OF FACT

1.  Plasmacytoma of the left sinus cavity was not present 
within a year of service discharge and is not etiologically 
related to service.

2.  Plasmacytoma of the left submandible was not present 
within a year of service discharge and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Plasmacytoma of the left sinus cavity was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Plasmacytoma of the left submandible was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for plasmacytoma of 
the left sinus cavity and left submandible.  He contends that 
these disorders are due to his exposure to asbestos on the 
USS Abraham.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in June 2004, prior to the initial adjudication of the 
claim.  The June 2004 letter included notice that the veteran 
should submit any pertinent evidence in his possession.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until June 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board notes that the VCAA letter sent to the veteran in 
June 2005 and an additional letter sent in July 2005 reflect 
that the RO conducted development consistent with DVB 
Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  
The veteran responded to the asbestos questionnaire in May 
2004.  

The Board also notes that service treatment records and 
pertinent post-service medical records have been obtained.  
Although the veteran has not been afforded a VA examination 
and no VA medical opinion has been obtained in response to 
either claim, the Board has determined that VA has no 
obligation to provide such an examination or obtain such an 
opinion in this case.

In this regard, the Board notes that a medical examination or 
medical opinion is deemed to be necessary if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  The veteran 
has not presented competent evidence that the claimed 
disabilities may be associated with an established event, 
injury, or disease in service.  Thus, no examination or 
opinion is required to fulfill VA's duty to assist.  

At his hearing, the veteran testified before the undersigned 
that he would attempt to obtain an opinion letter from his 
private doctor relating his cancers to asbestos exposure in 
the Navy, in order to present competent evidence that his 
plasmocytoma may be associated with his service.  The record 
was held open 60 days for the veteran to obtain this 
evidence, but no additional evidence has been forthcoming, 
and the veteran has not asked that the record be held open 
longer.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or after January 1, 
1947, and manifests a malignant tumor to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Analysis

It is the veteran's essential contention that he developed 
plasmacytomas as a result of his exposure to asbestos while 
serving aboard the USS Ingraham.  

At his February 2008 hearing before the undersigned, the 
veteran read from an excerpt from a book entitled Everyone's 
Guide to Cancer Therapy.  He also submitted a copy of this 
excerpt, along with a waiver of review by the agency of 
original jurisdiction.  The excerpt notes that multiple 
myeloma is a cancer of the plasma cell and that a solitary 
plasmacytoma means there is a single plasma cell tumor in the 
bone.  On the topic of multiple myeloma, it provides, "The 
cause is not known, although exposure to radiation may be a 
factor in some cases....There is little evidence that chemicals 
cause myeloma in humans, although some reports have linked 
multiple myeloma with benzene or asbestos."  

The Board has not found this text to be supportive of the 
veteran's claim since it specifically states that the cause 
of multiple myeloma is not known.

At the end of the hearing, the undersigned discussed with the 
veteran the need for competent evidence of a relationship 
between his plasmacytomas and his active service.  The 
veteran indicated he would attempt to obtain a medical 
opinion supporting his theory.  However, no additional 
evidence has been presented.  

The record before the Board includes no medical evidence 
suggesting the presence of plasmacytoma in service or until 
many years thereafter, and no competent evidence of a nexus 
between the veteran's plasmacytomas and his active service, 
to include any exposure to asbestos during service.  In 
essence, the evidence of a nexus between the veteran's 
claimed disabilities and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for plasmacytoma of the 
left sinus cavity, including as a result of asbestos 
exposure, is denied.

Entitlement to service connection for plasmacytoma of the 
left submandible, including as a result of asbestos exposure, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


